    Case 4:19-cv-00226 Document 141-2 Filed on 05/06/20 in TXSD Page 1 of 3



                        DECLARATION OF CHRISTOPHER CLACK

I, Christopher Clack, attest to the following facts:

   1. I am 46 years old. I was born on January 31, 1974.

   2. On January 17, 2020, I was arrested for two felony offenses and taken to the Harris County
      Jail.

   3. Once at the jail, on January 18, 2020, deputies took me to see a Criminal Law Hearing
      Officer who told me I would have to pay a total of $17,500 to be released from jail. The
      money bail amount I have to pay to be released in the first case (case number
      163130501010) is $7,500. The money bail amount I have to pay to be released in the second
      case (case number 166100301010) is $10,000. I cannot afford that amount of money. I also
      cannot afford to pay a bondsman to get out. I do not know anyone I could borrow that
      amount of money from, or who has enough money to help me. I struggle to meet the basic
      necessities of life, and I cannot afford any amount of money bail without sacrificing basic
      necessities.

   4. I have no idea how or why the judge decided that I would have to pay $17,500 to be
      released. There was no finding that detention was necessary or that less-restrictive
      alternatives were inadequate. The judge did not issue a reasoned decision or explain the
      reasons for detaining me.

   5. The judge did not make any statements during the hearing to tell me that I needed to be
      detained for any reason. The judge did not explain the reasons for the bond amounts or why
      I would be kept in jail.

   6. I am aware that my online court records state that I had a setting on January 21, 2020. But
      the only time I recall being brought to court was on March 12, 2020. I was kept in the lock-
      up the entire time and never saw the judge. There was no bail hearing or review of my bail
      amounts that I am aware of.

   7. I learned on May 4, 2020, that a few weeks ago, my lawyer called the judge to ask for a
      bond reduction. I was not present for the call. The judge refused to reduce the bond amount,
      but the reasons were never explained to me. My next court date is in July.

   8. Before my arrest, I was working as an independent contractor, doing repair and
      maintenance work. I typically made between $200 and $400 each week. No one else
      supports me financially, and I do not receive any government assistance. I do not have a
      bank account. It’s a struggle to get by.




                                                  1
Case 4:19-cv-00226 Document 141-2 Filed on 05/06/20 in TXSD Page 2 of 3



9. I live in a house owned by my cousin. If I am able to get released from jail, I will return to
   live there. I would be able to self-quarantine for 14 days if I am released. I would definitely
   do that to protect my family from the virus, in case I have it.

10. I am currently assigned to a housing unit in the jail that has been quarantined since April
    14, 2020 because of COVID-19.

11. It is impossible to maintain social distance in my housing unit. When I sleep, I am an arm’s
    length away from the person I sleep next to, and there is a person who sleeps directly above
    me in my bunk. When I am awake, it is also impossible to stay at least six feet away from
    people in the day room of my housing unit at all times.

12. I do not feel safe in my quarantined housing unit. At first, I was provided a new mask to
    cover my face each week. Now, it is my observation that jail staff are no longer providing
    masks to people in my housing unit. I recall last receiving a mask around April 19, 2020.
    When I asked for a new one around April 28, 2020, I was not given one. I asked when we
    would get new masks, but no one could answer that question. When I was taken to another
    area of the jail to speak with my attorney, I borrowed a mask from another inmate because
    I did not have my own.

13. I have observed some jail guards and jail staff enter my housing unit without wearing masks
    and other protective gear.

14. I am aware of two people who recently were removed from my housing unit. Both appeared
    to be severely ill. I observed them coughing, sneezing, bedridden, and struggling to move;
    I remember them telling me they were cold, and had headaches and body aches.

15. When one of these individuals got sick, I observed that he put in a request for medical help
    that was not acted on for two or three days. He became so ill that I and others in my housing
    unit had to yell to get the attention of staff so that this person could receive medical
    treatment. I remember it took staff a full day to respond to our cries for help. He was
    removed finally from our unit, and I do not know what happened to him.

16. I am afraid that this person was positive for COVID-19, and that I have been exposed to
    the virus because of how close we were forced to be with each other.

17. I am also afraid for the health of the other people I live with. One such person I believe is
    over seventy years old. Based on my knowledge of the disease, I understand him to be at
    particularly high risk of severe illness and death if he were to become infected. I and others
    in my housing unit have been trying to look out for him, to make sure he’s doing okay, and
    to be ready to call for medical help if he takes a turn for the worse.




                                              2
    Case 4:19-cv-00226 Document 141-2 Filed on 05/06/20 in TXSD Page 3 of 3



   18. In the last two weeks, I have experienced symptoms including a sore throat, a dry cough,
       and a headache. I put in a request to see a doctor around, I believe, April 21, 2020, but I
       remember it taking about seven days before I was finally allowed to see one. I remember
       that the doctor took my temperature and gave me some pills, but did not test me for
       COVID-19. After seeing the doctor, I was immediately returned to my quarantined housing
       unit.

   19. Other people in my housing unit are exhibiting symptoms that I know from watching and
       reading the news to be associated with the coronavirus. Many are coughing constantly. At
       least two people have told me they lost their sense of smell and taste.

   20. The outbreak of the virus in the jail makes me scared for my health.

   21. I am worried that the longer I stay here, the more likely it is I will become seriously ill
       from COVID-19.

   22. I cannot afford the $17,500 to buy my release without sacrificing basic necessities of life.
       Any money I have goes towards paying for basic necessities to survive in the jail, such as
       hygiene products and additional food to help me stay healthy.


This declaration was orally sworn to me by Christopher Clack on May 5, 2020 by video conference
because visiting the Harris County Jail during the pandemic is a threat to my health and safety.

Under penalties of perjury, I declare that I have read the foregoing in its entirety to Christopher
Clack on May 5, 2020.

__/s/ Peter Steffensen___
Dated: May 5, 2020




                                                  3
